Citation Nr: 0012093	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In November 1972, the Board denied the veteran's claim 
for service connection for a back disorder, variously 
classified.  The veteran was notified of the denial and of 
his appellate rights, but he did not appeal or file a motion 
for reconsideration of the decision.

2.  The evidence submitted since November 1972 is cumulative.


CONCLUSIONS OF LAW

1.  A November 1972 Board decision that denied the veteran's 
claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 
1991);  38 C.F.R. § 20.1100 (1999).

2.  Although evidence received subsequent to the Board's 
November 1972 decision is new, the evidence is not material; 
thus, the requirements to reopen the claim of entitlement to 
service connection for a back disorder have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted sufficient evidence to reopen his claim for service 
connection for a back disorder.  In June 1972, the RO 
initially denied the veteran's claim.  The veteran appealed 
the denial to the Board, but the Board affirmed the RO's 
denial by a decision in November 1972.  In making its denial, 
the Board considered the veteran's service medical records, a 
letter from Leo M. Adams, M.D., statements from the veteran's 
parents, and a VA examination report of May 1972.  Although 
the veteran had received treatment for his back in October 
1964, the Board concluded that the medical evidence of record 
showed that the condition was acute and transitory in nature 
and the veteran did not return for further treatment after 
October 1964.  Thus, the treatment that the veteran received 
after service was not related to the in-service complaints of 
a back disorder in October 1964, and the Board denied his 
claim.  The veteran and his representative were notified of 
the Board's denial and of his appellate rights by a letter 
dated in November 1972.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  In the present case, the veteran did not file a 
motion for reconsideration of the Board's November 1972 
decision, nor did he appeal the decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
Therefore, the Board's February 1971 Decision is final.  Id.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Pertinent evidence associated with the claims file since 
November 1972 includes a letter from the veteran's mother 
dated June 1998; letters from fellow servicemen Gerald W. 
Schmidt, Colin D. de la Grange, and Alan S. Musil dated in 
February 1998 and March 1998; and a letter from the veteran 
to his grandparents apparently written sometime during his 
active service, although the exact date is unknown.

Because the Board decision of November 1972 is final, the 
Board may not reopen the case absent new and material 
evidence.  At the time of the Board's November 1972 decision, 
the Board had before it lay statements which indicated that 
the veteran experienced back pain during service and that he 
continued to experience back pain thereafter.  The Board also 
had before it a reported medical history consistent 
therewith, as well as medical evidence of an existing 
disorder in July 1970 and May 1972.  What was lacking was a 
medical opinion linking the veteran's back disorder to the 
injury in service or the reported history of symptomatology.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997)

The lay statements submitted since November 1972 duplicate 
statements already before Board at that time and are 
cumulative of those statements.  Like prior lay statements 
submitted by the veteran, they were authored by individuals 
who lacked the competence to provide a medical opinion 
concerning the etiology of a current disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The lay 
statements submitted since November 1972, as such, fail to 
address the deficiency in the veteran's claim that existed at 
the time of the Board's prior decision.  Because the evidence 
submitted since 1972 is not new and material, the Board's 
prior decision remains final and is not reopened.  

The Board also recognizes that the veteran has requested a 
thorough and contemporaneous medical examination.  The Board 
notes that according to VA regulation, an opinion of an 
independent medical expert may be obtained in cases where the 
medical issue under consideration is of such medical 
complexity or controversy as to justify soliciting an opinion 
from an independent medical expert.  38 C.F.R. §§ 3.328, 
20.901.  However, the duty to assist attaches after the 
veteran has submitted a well grounded claim.  Because the 
claims file does not reveal new and material evidence to 
reopen the veteran's claim, the Board does not reach the 
issue of whether the veteran has submitted a well grounded 
claim or whether the claim, in order to be properly 
adjudicated on its merits, requires additional development.  



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a back disorder is denied.



	RALPH G. STIEHM
	Acting Member, Board of Veterans' Appeals



 

